        Case 1:15-md-02657-FDS Document 1630 Filed 08/13/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                 MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                   This document relates to:

                                                 All Cases


        GSK’S EMERGENCY MOTION TO QUASH THE PARKER SUBPOENA,
             AND DEPOSITION NOTICE, OR IN THE ALTERNATIVE,
                    MOTION FOR PROTECTIVE ORDER

       GlaxoSmithKline LLC respectfully moves the Court to quash the subpoena and deposition

of Dr. Samantha Parker due to Plaintiffs’ disregard of Rule 45’s notice requirements, ex parte

discussions with counsel for the witness, and unilateral scheduling of Dr. Parker’s deposition.

Moreover, there is no compelling need for this deposition. In the alterative, to protect Dr. Parker

from undue harassment, GSK asks the Court to enter an order admonishing Plaintiffs’ counsel to

adhere to this Court’s rules, conduct themselves professionally, and allow the witness to fully

explain her answers.

       For all the reasons stated in the accompanying Memorandum in Support, GSK respectfully

requests the Court grant the relief sought.
        Case 1:15-md-02657-FDS Document 1630 Filed 08/13/19 Page 2 of 4



                         LOCAL RULE 7.1(A)(2) CERTIFICATION
       Pursuant to Local Rule 7.1(a), the undersigned counsel states as follows. On August 8,

2019, GSK phoned counsel for Plaintiffs and requested that they withdraw the subpoena for Dr.

Parker and cancel the deposition, but Plaintiffs’ counsel have refused. Plaintiffs’ counsel have

refused to move the deposition date for Dr. Parker unless GSK will agree not to oppose the

deposition. The parties have conferred in good faith to resolve this issue without success.




                                                 2
       Case 1:15-md-02657-FDS Document 1630 Filed 08/13/19 Page 3 of 4



Dated: August 13, 2019


                                   Respectfully submitted,

                                   /s/ Jennifer M. Stevenson
                                   Madeleine M. McDonough
                                   Jennifer M. Stevenson
                                   Jennifer Stonecipher Hill
                                   SHOOK, HARDY & BACON L.L.P.
                                   2555 Grand Blvd
                                   Kansas City, MO 64108
                                   Telephone: (816) 474-6550
                                   Facsimile: (816) 421-5547
                                   mmcdonough@shb.com
                                   jstevenson@shb.com
                                   jshill@shb.com
                                   Admitted pro hac vice

                                   Attorneys for Defendant GlaxoSmithKline LLC




                                      3
       Case 1:15-md-02657-FDS Document 1630 Filed 08/13/19 Page 4 of 4



                                CERTIFICATE OF SERVICE
        I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the
Notice of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those
identified as non-registered participants.


                                             /s/ Jennifer M. Stevenson
                                             Jennifer M. Stevenson




                                                4
